Case 17-00428   Doc 44   Filed 10/17/18 Entered 10/18/18 09:05:34   Desc Main
                           Document     Page 1 of 4
Case 17-00428   Doc 44   Filed 10/17/18 Entered 10/18/18 09:05:34   Desc Main
                           Document     Page 2 of 4
Case 17-00428   Doc 44   Filed 10/17/18 Entered 10/18/18 09:05:34   Desc Main
                           Document     Page 3 of 4
Case 17-00428   Doc 44   Filed 10/17/18 Entered 10/18/18 09:05:34   Desc Main
                           Document     Page 4 of 4
